Citation Nr: 0510580	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  95-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for a skin disability 
of the face and scalp, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
July 1974, when he was discharged under honorable conditions 
as unsuitable for military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating determination 
(concerning service connection for a low back disability) and 
a July 1995 rating determination (concerning the current 
rating for a skin disability) by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Transcripts of hearings held before a Hearing Officer 
at the RO in October 1993, April 1994, and April 1998 are of 
record.  

In December 2000, the appellant filed a claim seeking service 
connection for diabetes mellitus as secondary to the 
medications taken for his service-connected skin disability.  
It does not appear that the RO has ever adjudicated this 
claim, so this matter is referred to the RO for appropriate 
action.  


REMAND

The current evidentiary record concerning the claim seeking 
service connection for a low back disability appears to be 
incomplete.  In his initial claim, filed in February 1992, 
the appellant claimed that he had been treated for his back 
from 1979 to the present at St. Luke's Medical Center in 
Cleveland, Ohio.  He subsequently testified in October 1993 
that he received his first postservice treatment for his back 
in 1979, following a job-related injury.  In April 1993, the 
RO wrote to St. Luke's hospital seeking the appellant's 
medical records pertaining to the treatment of a skin 
condition from 1979 to the present; in response, records from 
the Dermatology Clinic dating from 1982-83 were received.  In 
April 1994, the RO again wrote to this hospital and requested 
any treatment records dating from 1974-1978; in response, 
this private hospital indicated that no records for the dates 
indicated could be found pertaining to the appellant.  The RO 
does not appear to have ever requested medical records from 
this private hospital pertaining to the treatment of the 
appellant's back dating from 1979 to the present, and this 
evidentiary deficit must be corrected before further 
appellate review of this claim would be appropriate.  

The Board has also noted that a VA medical opinion in 
February 2003 indicates that the appellant had denied a 
history of falling or injury to the back in service other 
than heavy lifting; and the VA examiner apparently accepted 
this report at face value.  However, the service medical 
records indicate that the appellant reported in late October 
1972 that he had been hit in the back with a night stick.  
Thus, another medical opinion concerning the merits of this 
claim, based upon a comprehensive review of the service 
medical records, is also appropriate in this case.  

In April 1999, the undersigned remanded this appeal in order 
to obtain a comprehensive skin examination of the appellant 
during the summer months when his skin disability was 
reportedly at its most active, to include a medical opinion 
concerning the etiology of all current skin disorders found 
to exist at that time, particularly the generalized pruritus 
noted frequently in the VA outpatient records.  The appellant 
was examined in May 2000, not during the summer months; and 
the report of that examination made no mention of the 
generalized pruritus, or of the urticaria, previously 
reported.  Furthermore, neither the May 2000 examination 
report, nor the January 2003 addendum to that examination, 
reflects the comprehensive medical opinion requested by the 
Board in the April 1999 remand.  Accordingly, another remand 
of this appeal is mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

The Board is aware that this appeal has been pending for a 
very long time.  However, it really would not be in the 
appellant's best interests to proceed with final appellate 
review of the matters at issue at the present time.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant, including 
copies of medical records from St. Luke's 
Medical Center pertaining to the 
treatment of the appellant's back from 
1979 to the present.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, including 
the medical records from St. Luke's 
Medical Center described above, it should 
so inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  When all indicated record development 
has been completed, the AMC or the RO 
should make arrangements for the veteran 
to be afforded an official examination by 
a physician with appropriate expertise in 
order to determine the identity and 
etiology of all currently present low 
back disorders.  The claims files must be 
reviewed by the examiner before 
completion of the examination report.  
The examining physician is requested to 
specifically identify all currently 
present chronic low back disorders, such 
as lumbar arthritis, lumbar disc disease, 
chronic lumbosacral strain, etc.  For 
each such current disorder, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
(50 percent or better probability) that 
the low back disorder is etiologically 
related to service or was caused or 
chronically worsened by service-connected 
disability.  The examiner must answer all 
of these questions for the Board.  The 
rationale for all opinions expressed 
should also be provided.  

5.  The veteran should also be afforded a 
dermatological examination during the 
summer months by a physician with 
appropriate expertise in order to 
determine the identity, severity, and 
etiology of all currently present skin 
disorders.  The claims files must be 
reviewed by the examiner before 
completion of the examination report.  
The examining physician is requested to 
specifically identify all currently 
present chronic skin disorders, including 
(if applicable) generalized pruritus, 
urticaria, pseudofolliculitis barbae, 
seborrheic dermatitis, and tinea cruris, 
etc.  The examiner should describe the 
size, shape, color, and location of all 
lesions and scars associated with each 
current skin disorder, and any affected 
area should be described in detail, 
including the extent of involvement, 
ulceration, itching, exfoliation, 
crusting, and disfigurement.  With 
respect to each of the veteran's chronic 
skin disorders other than 
pseudofolliculitis barbae and seborrheic 
dermatitis of the face and scalp, the 
examiner should provide a medical 
opinion, based upon the current findings 
and a review of the historical material 
in the claims files, as to whether it is 
at least as likely as not (50 percent or 
better probability) that the disorder is 
etiologically related to service or was 
caused or chronically worsened by a 
service-connected disability.  

The examiner should answer all of these 
questions for the Board and should also 
specify whether or not, and (if 
applicable) how often, systemic therapy 
has been required during each 12-month 
period since September 2002; and whether 
more than 40 percent of the entire body, 
or more than 40 percent of exposed areas, 
are affected by a combination of a 
chronic skin disorders which are 
etiologically related to service or were 
caused or chronically worsened by a 
service-connected disability.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected skin disability on the 
appellant's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

6.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  The service-connected skin 
disability should be rated under both the 
old and new rating criteria, as 
applicable.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




